Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered November 8, 2004, convicting defendant, upon his plea of guilty, of robbery in the first degree and attempted assault in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 12 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea. Nothing in defendant’s factual recitation negated any element of the crimes to which he pleaded guilty, or cast doubt on his guilt or on the voluntariness of the plea (see People v Seeber, 4 NY3d 780 [2005]). Concur — Mazzarelli, J.P, Andrias, Sullivan, Williams and McGuire, JJ.